Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered June 3, 1992, convicting him of robbery in the first degree, robbery in the second degree (three counts), assault in the second degree (four counts), grand larceny in the fourth degree (three counts), criminal possession of a weapon in the second degree (three counts), criminal possession of a weapon in the third degree (two counts), attempted assault in the second degree (two counts), reckless endangerment in the second degree, criminal possession of stolen property in the fourth degree (two counts), and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.